Dear Marshal Beaugh:
You have requested an opinion of the Attorney General regarding the fees assessed by your office.  You state that you handle and process all bonds for the Opelousas City Court.  You specifically ask whether (civil and criminal) it is legally permissible to charge a $10.00 fee on said bonds.
In answer to your question, I refer you to R.S. 33:1704(7):
     "Constables and marshals, except in Orleans Parish and as provided by R.S. 33:1704.1, shall be entitled to the following fees of office, and no more, in civil matters:
*         *         *
     (7)  For taking bond authorized by law, $10.00."  (Emphasis added.)
It is the opinion of this office, based on the above provision, that you, in your capacity as marshal, are entitled to a fee of $10.00 for the taking and processing of civil bonds for the Opelousas City Court.
As discussed by telephone, R.S. 33:1704(7) refers to bonds authorized by law in civil matters only.  The statute is silent with regard to bonds authorized by law in criminal matters and, in the absence of such statutory authority, a fee may not be charged by your office.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/ROB3/bb 0337R